MEMORANDUM **
Francisco Guadalupe Garcia Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen his removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Siong v. INS, 376 F.3d 1030, 1036 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Petitioner’s motion to reopen based on ineffective assistance because the motion did not even name Petitioner’s legal representative much less comply with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1226-27 (9th Cir.2002) (applying Lozada requirements to ineffective assistance claims against non-attorneys).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.